Stevens, J.
(specially concurring).
I fully concur in the conclusion and the opinion of the court in this case, but fail to perceive any material difference between this case and the prior case of Ex parte Moody, 104 Miss. 836, 61, So. 741, relied upon by appellant as controlling. In the case relied upon, it affirmatively appeared from the evidence that the sheriff in making out detention warrants made use of “a blank book containing a form of detention warrant in triplicate, the original being delivered in any particular case to the convict manager, one duplicate turned over to the clerk of the board of supervisors, and the third kept in said book, without being torn out, as a record in the sheriff’s office;” and that the custom was “that carbon was used in filling out the detention warrants, so that each duplicate was made with the same stroke of pen or pencil as the original.” It further affirmatively appeared:
“That the records . . . showed the detention warrant issued ... by Walter Myers, sheriff, to E. M. Combs, convict manager, authorizing the detention of Frank Moody on said charge of larceny, and witness threupon produced, at the request of the trial judge, the duplicate of said detention warrant and introduced same in evidence.” And that this dupli*319cate “was in the handwriting of Walter Myers, sheriff, and that he well knew said'handwriting.”
In other words, in the prior case an exact duplicate constituting an official record in the sheriff’s office was produced and introduced, and there was no suggestion from any source that the original had never been delivered. Notwithstanding ,the showing there made, the court concluded that: “Under the statute herein-before cited such a warrant is the sole authority under which a county convict manager can detain a convict in custody, and, in the absence of such a warrant here, relator was entitled to his discharge. ‘Ita lex script a est: ”
In the prior case, as in the present case, it appeared that there had been a change in convict managers, and evidently on this account the original warrant could not be conveniently produced. I think, however, the prior decision was erroneous and should be overruled, and for that reason should not control the present inquiry. Surely a convict manager does not lose his prisoner simply because he loses the written document under which the prisoner is detained, any more so than a freeholder would lose his land simply because his deed of conveyance is lost or destroyed.